Citation Nr: 0312001
Decision Date: 06/09/03	Archive Date: 08/07/03

DOCKET NO. 91-37 705       DATE  JUN 09 2003

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a bilateral ankle
disability.

3. Entitlement to service connection for a bilateral hip
disability.

4. Entitlement to service connection for a bilateral knee
disability.

5. Entitlement to service connection for a psychiatric disability.

6. Entitlement to an increased disability rating for varicose veins
of the right leg, currently rated as 20 percent disabling.

7. Entitlement to a total disability rating for compensation
purposes due to individual unemployability.

REPRESENTATION

Appellant represented by: Kenneth M. Carpenter, Attorney

WITNESS AT HEARING ON APPEAL

Appellant and B. W.

ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to May 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal
from an October 1990 rating decision of the Department of Veterans
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. The
case was remanded to the RO in November 1991, October 1993, and
November 1994 for additional evidentiary development and
adjudication. In a June 1997 decision, the Board denied entitlement
to service connection for back, ankle, hip, and knee disabilities.
The other issues were remanded to the RO for additional evidentiary
development.

The veteran appealed the Board's decision to the U.S. Court of
Veterans Appeals (now U.S. Court of Appeals for Veterans Claims)
(Court). In an April 1999 memorandum decision, that portion of the
Board's decision that denied the service connection claims was
reversed and the claims were remanded to the Board for additional
evidentiary development and adjudication. The Board remanded the
case to the RO in April 2000. The case was returned to the Board
and in a November 2000 decision, entitlement to an increased
disability rating for varicose veins was

- 2 -

denied. The other issues were remanded to the RO for additional
evidentiary development and adjudication.

The veteran appealed the Board's decision to the Court. In a June
2001 Order that was based on a joint motion, that part of the
Board's decision that denied an increased rating was vacated and
the case was remanded to the Board for further adjudication. The
case is again before the Board for consideration.

The veteran and B. W. presented testimony before the undersigned at
a hearing at the Board in November 1996. A transcript of the
hearing testimony has been associated with the claims file.

REMAND

Following receipt of this case from the RO, the Board undertook
additional development of the evidence pursuant to 38 C.F.R.
19.2(a)(2) (2002). A May 1, 2003, decision by the U.S. Court of
Appeals for the Federal Circuit invalidated the regulations under
which, the Board developed evidence and provided notice to a
claimant, including 38 C.F.R. 19.9(a)(2) (2002). Disabled American
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316,
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003). Accordingly, the
Board returns this case to the RO for consideration of the
additional evidence and issuance of a supplemental statement of the
case that addresses the new evidence.

In September 2002, the Board sent the veteran a letter advising him
of the Veterans Claims Assistance Act of 2000 (VCAA), and the
enhanced duty to notify and assist a claimant in the development of
claims. The letter advised the veteran that he had 30 days in which
to respond. However, the decision by the U.S. Court of Appeals for
the Federal Circuit also invalidated the 30 day time limit on
notices from the Board. Disabled American Veterans v. Sec'y of
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS
8275 (Fed. Cir. May 1, 2003). It is noted that the RO did send the
veteran a letter in March 2001 advising him of the VCAA, and the
enhanced duty to notify and assist a claimant in the development of
claims.

- 3 - 

However, there is no indication that a copy of this letter was
provided to the veteran's representative as required by 38 U.S.C.A.
5103(a) (West 2002). Accordingly, this case will be returned to the
RO to provide notice to both the veteran and his representative of
the VCAA, and the enhanced duty to notify and assist a claimant in
the development of claims.

The veteran claims that he has developed ankle, hip, and knee
disabilities due to the service connected varicose veins of the
right leg. A February 1990 private medical statement indicates that
due to varicose veins, the veteran had to shift his weight and
change his walking pattern which caused pain in the lower back and
hips. However, VA examinations have diagnosed collagen vascular
disease with multiple arthralgias not related to the varicose
veins. A June 1995 private orthopedic evaluation shows there was no
orthopedic disability. A May 2000 VA examination indicates that
joint pain and mild degenerative joint disease in the right knee
was not due to the varicose veins. The report notes that the
rheumatoid arthritis test and the ANA were positive and may be
causing mild arthritis. The veteran received a VA examination in
October 2002 where degenerative joint disease or recurring strains
of the joints in the lower extremities was diagnosed. In an
addendum, the examiner indicated that weakness of both legs caused
disability of the ankles, knees, and hips developing degenerative
joint disease with time. This medical evidence presents a conflict
since the veteran's lower extremity joint complaints may be due to
varicose veins or may be due to other causes such as the collagen
vascular disease. Therefore, additional examination of the veteran
is necessary to attempt to ascertain the cause of the lower
extremity joint complaints.

The veteran claims that he has developed a psychiatric disorder due
to his service connected right leg varicose veins. An August 1990
VA examination diagnosed the veteran with adjustment disorder with
depressed mood. However, no etiology for the diagnosis was
provided. A January 1992 VA examination diagnosed the veteran with
dysthymic disorder which was attributable to venous insufficiency.
A May 1995 VA examination report diagnosed major depression but did
not provide an etiology. Another May 1995 VA examination report
indicates that the veteran's adjustment disorder was not related to
the service connected varicose veins. An October 1995 private
evaluation provides the opinion that the veteran had

- 4 - 

depression that was related to disability that began in service. An
August 1997 VA clinical record shows a diagnosis of depressive
disorder and indicates that it was not caused by the varicose veins
but was worsened. These records show that the veteran has varying
diagnoses for his psychiatric difficulties. The records either do
not offer an etiology for his psychiatric problems or there is a
conflict in the etiology. Accordingly, this case will be returned
to the RO for further examination of the veteran to establish any
psychiatric diagnoses and an etiology for any such diagnoses.

The veteran is seeking an increased disability rating for his right
leg varicose veins and received a VA examination of his varicose
veins in October 2002. While the examination report noted edema and
an ulcer, it did not indicate whether there was stasis
pigmentation, eczema, or subcutaneous induration. The revised
criteria for evaluating varicose veins and post phlebitic syndrome
consider stasis pigmentation, eczema, or subcutaneous induration in
assessing the disability. 38 C.F.R. 4.104, Diagnostic Codes 7120,
7121 (2002). Since the VA examination did not address all of the
symptoms or factors for evaluating the veteran's varicose veins,
this case will be returned to the RO for further examination of the
veteran's varicose veins.

Accordingly, further appellate consideration will be deferred and
the case is REMANDED to the RO for the following:

1. The RO must review the claims file and ensure that all
notification and development actions required by 38 U.S.C.A. 5102,;
5103, and 5103A (West 2002) are fully complied with and satisfied.
See also 38 C.F.R. 3.159 (2002); Quartuccio v. Principi, 16 Vet.
App. 183 (2002).

2. Following completion of the above, the RO should request that
the veteran be scheduled for a VA examination to ascertain the
etiology of the veteran's joint pain complaints. All appropriate
tests and studies should be conducted. The examiner should
ascertain a

- 5 -

diagnosis for any disease or disorder of the ankles, knees, and
hips. The examiner should also render an opinion as to whether it
is at least as likely as not, expressed in terms of probability if
possible, as to whether any ankle, knee, or hip complaint or
disorder has been caused or aggravated by the service-connected
right leg varicose veins. The examiner should provide a rationale
for any opinion(s) expressed. The claims file is to be made
available to the examiner for review.

3. The RO should request that the veteran be scheduled for a VA
psychiatric examination. All appropriate tests and studies should
be conducted. The examiner should ascertain a diagnosis for any
psychiatric disorder that may be present. The examiner should also
render an opinion as to whether it is at least as likely as not,
expressed in terms of probability if possible, as to whether the
veteran's service connected right leg varicose veins have caused or
aggravated any psychiatric disorder. The examiner should provide a
rationale for any opinion(s) expressed. The claims file is to be
made available to the examiner for review.

4. The RO should request that the veteran be scheduled for a VA
examination of the right leg varicose veins. All appropriate tests
and studies should be conducted. The examiner should ascertain
whether there is pain, persistent edema, persistent subcutaneous
induration, persistent stasis pigmentation or eczema, and/or
ulceration. The claims file is to be made available to the examiner
for review.

5. After the development requested above has been completed to the
extent possible, the RO should again

- 6 -

review the record, with consideration of both the original and
revised rating criteria for evaluating the veteran's varicose
veins. If any benefit sought on appeal, for which a notice of
disagreement has been filed, remains denied, the appellant and
representative should be furnished a supplemental statement of the
case and given the opportunity to respond thereto.

The case should then be returned to the Board for further
consideration, as appropriate. The Board intimates no opinion as to
the outcome of this case. The appellant need take no action until
so informed. The purposes of this REMAND are to obtain additional
evidence and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 8 -


